PER CURIAM.
We reverse on the grounds that pursuant to § 39.05(7), Fla. Stat. (1987), and Rule 8.180, Fla. R.Juv.P., the appellant should have been automatically discharged after being in custody for 90 days without an adjudication hearing. We disagree with the State that the 1989 amendment to Rule *13258.180, allowing the State additional time to bring a juvenile to an adjudication hearing after the filing of a motion to dismiss, applied to appellant where the amendment took effect after appellant’s right to automatic discharge arose.
Therefore, the trial court erred in denying appellant’s motion to dismiss.
REVERSED.
HERSEY, C.J., and GUNTHER and POLEN, JJ., concur.